 



         

Exhibit 10.7
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into effective as of the 8th day of December,
2006, by and between Arris Group, Inc., a Delaware corporation (“Company”), and
Robert Stanzione (“Executive”).
W I T N E S S E T H:
     WHEREAS, the parties hereto have entered into that certain Amended and
Restated Employment Agreement dated as of August 6, 2001 (the “Agreement”),
providing for the employment of Executive by Company on the terms and conditions
therein; and
     WHEREAS, the parties hereto desire to amend the Agreement as provided
herein;
     NOW, THEREFORE, for and in consideration of Executive’s continued
employment with Company and the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Executive hereby agree
as follows:
     1. Capitalized terms that are used but not defined in this Amendment shall
have the meanings specified in the Agreement.
     2. Section 4 of the Agreement is amended in its entirety to read as
follows:

  4.   EQUITY AWARDS. From time to time, Executive will be granted equity awards
(which may consist of, without limitation, shares of restricted stock and
options and/or warrants to purchase shares of Company stock) as determined by
the Board or its Compensation Committee in its good faith judgment to be
appropriate. Any such awards or grants will be granted at the same time such
equity awards are granted generally to other senior executives of Company. The
terms of such awards, including, if applicable, exercise price and vesting,
shall be determined by the Board or its Compensation Committee at the time of
grant.

     3. Section 5(b) of the agreement is amended by eliminating the
parenthetical phrase “(65% in the case of Nortel Networks and its affiliates)”.
Section 5(c) of the Agreement is amended by (a) inserting after the words “stock
options” the words “and other equity awards,”

 



--------------------------------------------------------------------------------



 



and (b) inserting the words “fully vest and” before the words “become
immediately and fully exercisable.”
     4. A new Section 5(f) is added to the Agreement, which reads as follows:
(f) It is expressly contemplated by the parties that this Agreement will conform
to, and be interpreted to comply with, Section 409A of the Internal Revenue Code
as currently written (the “Code”). Unless expressly provided otherwise, all of
the payments due to Executive under subsection (c) of this Section will be made
within fifteen (15) days following the Termination Date; provided, however, that
if under Section 409A of the Code, such payments must be delayed to conform with
the applicable tax rules, the Company will defer any such payment until no later
than one day following the first date upon which such payment may be made
without incurring the tax imposed thereunder; provided, further, that if
Executive incurs any additional tax, interest or penalties under Section 409A of
the Code, the Company will pay Executive an additional amount so that, after all
taxes on such amount, Executive has an amount equal to such additional tax.
     5. Except as amended hereby, the Agreement shall remain in full force and
effect.
     6. The provisions of Sections 9 through 12 of the Agreement shall apply to
this Amendment as if set forth in their entirety.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

              “Company”


ARRIS GROUP, INC.
      By:   /s/ Lawrence Margolis         Name:   Lawrence Margolis       
Title:   Executive Vice President          “Executive”
        /s/ Robert Stanzione         Robert Stanzione           

2